Citation Nr: 0905416	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for macular degeneration, 
to include as secondary to a gunshot wound to the temple.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for macular 
degeneration, to include as secondary to a service-connected 
gunshot wound to the temple.  The veteran subsequently 
initiated and perfected an appeal of this determination.  In 
December 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for macular 
degeneration, to include as secondary to a gunshot wound to 
the temple.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In the present case, the Veteran has been awarded service 
connection for a gunshot wound to the face, in the vicinity 
of the temple.  On VA examination in March 2008, the examiner 
noted no nexus between the Veteran's shell fragment wound to 
the temple and any eye disability.  However, the examination 
report was lost, and thus the Board cannot determine if any 
specific findings were obtained regarding whether either eye 
itself displayed any evidence of injury related to service.  
At his December 2008 hearing, the Veteran testified that a 
private physician previously found a piece of shrapnel in his 
left eye, and asserts he sustained a shell fragment wound to 
the eye during his military service.  The Board further notes 
the Veteran served in combat during World War II.  If the 
evidence establishes that a veteran engaged in combat with 
the enemy, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred therein, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
disease or injury is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such disease or injury.  38 U.S.C.A. § 1154(b) 
(West 2002).  

Based on the above, the Board finds it necessary to obtain 
specific medical findings regarding whether the Veteran had 
direct injury to either eye as a result of shrapnel during 
military service.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
medical examination for the purpose of 
determining the etiology of a disability 
of either eye.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, as determined 
by the examiner, should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the Veteran and reviewing his 
medical history, the examiner should 
identify any current disabilities of the 
appellant's eyes.  In particular, the 
examiner should state whether the Veteran 
demonstrates any symptomatology or 
residuals of a shell fragment wound to 
either eye.  Based on a review of the 
claims file and the examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current eye disability 
is the result of, or is otherwise related 
to, a shell fragment wound sustained 
during combat in W.W.II.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the Veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

